Name: COMMISSION REGULATION (EC) No 2631/95 of 10 November 1995 suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  animal product
 Date Published: nan

 11 . 11 . 95 EN Official Journal of the European Communities No L 269/ 15 COMMISSION REGULATION (EC) No 2631/95 of 10 November 1995 suspending the advance fixing of export refunds on poultrymeat Whereas applications for advance fixing of refunds should accordingly no longer be accepted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 on rules of application for export licences in the poultrymeat sector (3), as amended by Regulation (EC) No 2523/95 (4), and in particular Article 3 (4) thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of : HAS ADOPTED THIS REGULATION : Article 1 The lodging of applications for export licences with advance fixing of the refund for the categories 3 to 8 referred to in Annex I of Regulation (EC) No 1372/95, is hereby suspended from 13 to 14 November 1995. Article 2 This Regulation shall enter into force on 13 November 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 77. (2) OJ No L 349, 31 . 12. 1994, p . 105. (3) OJ No L 133, 17. 6. 1995, p . 26. M OJ No L 258 , 28 . 10 . 1995, p . 40 .